Citation Nr: 0812286	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-38 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the ending date for the award 
of educational assistance benefits under 38 U.S.C. Chapter 30 
beyond June 18, 2005.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to an extension of the ending 
date for the award of educational assistance benefits under 
38 U.S.C. Chapter 30 beyond June 18, 2005.
FINDINGS OF FACT

1.  The veteran served on active duty from June 18, 1991, to 
June 17, 1995; it is neither claimed nor shown that she had 
additional active duty after that date.

2.  Ten years from the date of the veteran's discharge from 
active service was June 18, 2005; therefore, the veteran's 
basic delimiting period for receiving Chapter 30 educational 
benefits expired on June 18, 2005.

3.  For the period from May 20, 2005, to July 1, 2005, the 
veteran was enrolled in an externship for certification as a 
medical assistant at Apollo College in Portland, Oregon.


CONCLUSION OF LAW

The criteria for an extension of the appellant's delimiting 
date for educational assistance benefits to July 1, 2005 
under 38 U.S.C. Chapter 30, have been met.  38 U.S.C.A. 
§§ 3501, 3512 (West 2002); 38 C.F.R. §§ 3.102, 21.3021, 
21.3044, 21.3046, 21.3047 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Extension of Delimiting Date for Educational Assistance 
Benefits

Chapter 30 of Title 38, United States Code (also known as the 
All-Volunteer Force Educational Assistance Program) allows 
for veteran educational assistance if the veteran first 
entered on active duty as a member of the Armed Forces after 
June 30, 1985, or was eligible for an educational assistance 
allowance under Chapter 34 as of December 31, 1989.  38 
U.S.C.A. § 3011(a)(1) (West 2002); 38 C.F.R. § 21.7040 
(2007).

The educational assistance or supplemental educational 
assistance is available for a period of 10 years from the 
later of the date of the veteran's last discharge or the date 
of release from a period of active duty of 90 days or more of 
continuous service.  38 C.F.R. § 21.7050(a).

For individuals who are in receipt of benefits under Chapter 
30, where the educational institution is regularly operated 
on the quarter or semester system and the veteran exhausts 
his entitlement under Chapter 30 during the quarter or 
semester, the discontinuance date shall be the last day of 
the quarter or semester in which such entitlement is 
exhausted.  38 C.F.R. § 21.7135(s)(2)(i) (2007).   Where the 
educational institution is not regularly operated on the 
quarter or semester system and the veteran exhausts 
entitlement under Chapter 30 after more than half of the 
course at issue is completed, then the discontinuance date 
shall be the earlier of the following:  (i) the last day of 
the course; or (ii) 12 weeks from the day that entitlement is 
exhausted.  38 C.F.R. § 21.7135(s)(2)(ii) (2007).  However, 
if the veteran exhausts entitlement under Chapter 30 before 
completing the major portion of the course, the 
discontinuance date will be the date that entitlement is 
exhausted.  38 U.S.C.A. § 3031(f)(2) (West 2002); 38 C.F.R. § 
21.7135(s)(3) (2007).

The delimiting period of eligibility for Chapter 30 benefits 
may be extended if the veteran was prevented from initiating 
or completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  A veteran who is disabled for a period of 30 
days or less will not be considered to have been prevented 
from initiating or completing a chosen program unless the 
evidence establishes that the veteran was prevented from 
enrolling or reenrolling in the chosen program or was forced 
to discontinue attendance, because of the short disability.  
38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a).

The veteran was discharged from active service on June 17, 
1995.  Although the record reflects that she served 
additional periods of active duty for training following her 
discharge from service, it is neither claimed nor shown that 
she had additional active duty after June 17, 1995.  Ten 
years from the date of the veteran's discharge from active 
service was June 18, 2005.  Therefore, the veteran's basic 
delimiting period for receiving Chapter 30 educational 
benefits expired on June 18, 2005.

To warrant an extension of the period of eligibility, it must 
either be shown that the veteran was enrolled in a course 
operated on a quarter or semester program, or in a course 
which was more than half-way completed at the time of the 
expiration of her entitlement to educational assistance 
benefits, or medical evidence must clearly show that during 
the claimed period of disability pursuit of a program of 
education was not medically feasible.

The record reflects that at the time her educational 
assistance benefits expired the veteran was enrolled in an 
educational program at Apollo College in Portland, Oregon for 
certification as a medical assistant.  Specifically, at the 
time her entitlement to benefits expired, she was 
participating in an externship that was scheduled to end July 
1, 2005.  The veteran had been enrolled in the externship 
since May 2005.  Because the veteran was enrolled in a course 
not regularly operated on the quarter or semester system and 
exhausted her entitlement under Chapter 30 after more than 
half of the course at issue was completed, the proper 
discontinuance date is the last day of the course.  38 C.F.R. 
§ 21.7135(s)(2)(ii) (2007).  Accordingly, the Board finds 
that the veteran is entitled to an extension of the 
delimiting date for educational assistance benefits to July 
1, 2005.

With regard to the veteran's contention that the proper 
delimiting date was July 12, 2005, as the externship did not 
end until that date, the Board finds that this argument is of 
negligible weight, as official certification from the school 
shows that she was enrolled through July 1, 2005, but no 
longer.  Accordingly, there is no legal entitlement to an 
extension of the delimiting date past July 1, 2005.


Duties to Notify and Assist

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 and its provisions regarding duties to 
notify and assist claimants are applicable in this case.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  
However, there are some claims to which those duties do not 
apply.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Those 
duties to notify and assist apply only to claims under 
38 U.S.C. Chapter 51.  Sims v. Nicholson, 19 Vet App 453 
(2006).  This case involves benefits claimed under 
38 U.S.C. Chapter 30 rather than pursuant to 
38 U.S.C. Chapter 51.  Consequently, the Board is not 
required to address any efforts to comply with the duties to 
notify and assist with respect to this issue.


ORDER

An extension of the veteran's delimiting date to July 1, 
2005, for educational assistance benefits under 
38 U.S.C. Chapter 30, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


